DETAILED ACTION
Response to Amendment
The Amendment filed October 20, 2021 has been entered. Claims 1 – 12 and 14 – 21 are pending in the application with claim 13 being cancelled and claim 21 being newly added. The amendment to the claims have overcome the drawing and claim objections and the 112 rejections set forth in the last Non-Final Action mailed July 20, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed feature(s) must be shown or canceled from the claim(s). No new matter should be entered.
“a loop top” in claims 8, 11, 19 and 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 12 and 14 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the  limitations (a) “one of the first major plate and the second major plate that has the driving device undergoes bending vibration with a node defined between a center and a peripheral edge of the one of the first major plate and the second major plate that has the driving device” in lines 13-16 and (b) “wherein the plurality of first holes are provided at positions that are further away from the center of the first major plate than the node and inside of a peripheral edge of the first major plate” in last three lines. The claim is indefinite for following reasons:
With respect to limitation (a), if the second major plate has the driving device, then “a center and a peripheral edge” is of the second major plate. Thus, with respect to limitation (b), the phrase “the center of the first major plate” makes the claim indefinite because there is a lack of antecedent basis for the phrase “the center of the first major plate”.
With respect to limitation (a), if the first major plate has the driving device, then “a center and a peripheral edge” is of the first major plate. Thus, with respect to limitation (b), the phrase “a peripheral edge of the first major plate” makes the claim indefinite because it is unclear as to whether the claimed peripheral edge in limitation (b) is same or different from “a peripheral edge of the first major plate” in limitation (a).
With respect to the phrase “inside of a peripheral edge of the first major plate”, it is unclear as to what constitutes “inside” for a peripheral edge of the first major plate. Is “inside” with respect to radial direction or axial direction?
This claim is examined as best understood by the examiner.
Claim 7 recites the limitation “a peripheral edge of the second major plate” in line 4. In view of the limitation “a center and a peripheral edge of the one of the first major and the second major plate that has the driving device” in lines 4-5 from end of the claim 1, if the second major plate has the driving device than it is unclear as to whether the claimed peripheral edge in claim 7 is same or different from “a peripheral edge” claimed in lines 4-5 from end of the claim 1.
Claims 8, 11, 19 and 20 recite the limitation “a loop top” in line 3. The claim is indefinite due to following reasons because it is unclear from the specification as to what constitutes the phrase “loop top”. 
The originally filed specification (in ¶66) recites “the first valves 51 are provided at loop tops of the bending vibration undergone by the vibratable second major plate 22A”. Fig. 2B shows a bending vibration, wherein the bending vibration is understood (in view of disclosure in ¶66) to have multiple loop tops {i.e. there are multiple loops labelled “L1”, “L2” and “L3 shown in fig. I below} in a bending vibration and loop top is present in each loop). Is “loop top” a single highest point in each loop (highest points labelled “1”, “2” and “3” in loops “L1”, “L2” and “L3” respectively) or a region/portion in each loop near the highest point of each loop (region/portion labelled “C1”, “C2” and “C3” in loops “L1”, “L2” and “L3” respectively)? 
Furthermore, is “loop top” a point (2) / region (C2) in the whole bending vibration that is located furthest with respect to dashed horizontal center line when compared to other present loop top points (1, 3) / regions (C1, C3)?
For examination purposes, it is interpreted that the bending vibration has plural loops (“L1”, “L2” and “L3”) wherein each loop has loop top, i.e., loop top regions/portions (“C1”, “C2” and “C3”).

    PNG
    media_image1.png
    527
    851
    media_image1.png
    Greyscale

Fig. I: Edited fig. 2B of the instant application.
Claims 2 – 12 and 14 – 21 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 3, 14, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCrone et al. (WO 2011/095795 – herein after McCrone; cited by third party’s IDS dated 02/15/2021).
In reference to claim 1, McCrone discloses a pump (10) comprising (see figs. 1A-4): 
a housing including 
a first major plate (17), 
a second major plate (114, in fig. 3B) having a major surface (top surface of 114) that faces one of major surfaces of the first major plate (bottom surface of first major plate 17) [The valve 110 in fig. 3b is mounted in/within the aperture 16’ in fig. 3A, see ¶55, lines 2-3 and see ¶62, lines 1-3], and 
a peripheral plate (18+19) that connects the first major plate and the second major plate to each other [as discussed above: the valve 110 in fig. 3b is mounted in/within the aperture 16’ in fig. 3A, thus the outer circumferential wall of asserted second major plate 114 abuts the inner circumferential wall of 18; thus the asserted peripheral plate 18+19 connects the first major plate 17 via element 30 to the second major plate 114], 
the housing having a pump chamber (11) defined by the first major plate (17), the second major plate (114), and the peripheral plate (18+19); 
a driving device (20) provided on the first major plate (17) or the second major plate; 
a plurality of first holes (15) each extending through the first major plate (17) and arranged annularly in a plan view of the first major plate (as seen in fig. 1B); 
a plurality of second holes (118) each extending through the second major plate (1142) {as seen in fig. 3A-3B} or the peripheral plate; and 
a plurality of first valves provided at the plurality of first holes (first valves are not shown but can be provided as per disclosure in ¶49 to improve performance if necessary), respectively, 
wherein (see claim 1, lines 6-10) when the driving device is activated, one of the first major plate and the second major plate that has the driving device undergoes bending vibration with a node (22) defined between a center and a peripheral edge (outer peripheral portion/wall in radial direction) of the one of the first major plate and the second major plate that has the driving device, and
wherein (see fig. A below) the plurality of first holes are provided at positions that are further away from the center of the first major plate (the position is viewed with respect to the point “p” in the first hole(s) that is farthest from the center “C”) than the node and inside of a peripheral edge of the first major plate [position(s) of first holes is denoted as “h.l.”; position of node is denoted as “n.l.”; and position of inside of a peripheral edge is denoted as “i.l.”; all the asserted positions are with respect to the center “C” and in radial direction, “h.l.” is farther away than “n.l.” and “i.l.”].

    PNG
    media_image2.png
    1022
    1320
    media_image2.png
    Greyscale

Fig. A: Edited fig. 1B of McCrone to show claim interpretation.
In reference to claim 2, McCrone discloses the pump (10), wherein the plurality of second holes (118) are arranged annularly in a plan view of one of major surfaces of the second major plate [see ¶57: figs. 5A-5D shows an illustrative embodiment of a valve 110; this embodiment of the valve 110 is usable in the embodiment of the pump shown in figs. 3A-3C (see claims 1 and 3, wherein the first valve is valve 110); fig. 5C shows the asserted second holes 118 arranged in claimed manner; in fig. 5C, a top surface (one of major surfaces) in the asserted second major plate 114 is viewed in a plan view].
In reference to claims 3 and 16, McCrone discloses
In reference to claim 14, McCrone discloses the pump (10), wherein each of the first major plate, the second major plate, and the driving device has a circular shape (see figs. 1B and 5C).
In reference to claim 21, McCrone discloses the pump (10), wherein the driving device (20) is provided on the first major plate (17).
Claims 1, 3, 5, 14, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janse, Richard (WO 2010/139916 – herein after Janse; cited by applicant in IDS dated 08/19/2020).
In reference to claim 1, Janse discloses a pump (10) comprising (see figs. 1A-2A(2)): 
a housing including a first major plate (17), a second major plate (52) having a major surface (top surface of 52) that faces one of major surfaces of the first major plate (bottom surface of first major plate 17) [see ¶27: “The valve 50 is mounted within the aperture 16 so that the upper surface of the retention plate 52 is preferably flush with the end wall 13 to maintain the resonant quality of the cavity 11”], and a peripheral plate (18+19; see ¶22: 18 and 19 may be a single component) that connects the first major plate and the second major plate to each other, the housing having a pump chamber (11) defined by the first major plate (17), the second major plate (52), and the peripheral plate (18+19); 
a driving device (20) provided on the first major plate (17) or the second major plate; 
a plurality of first holes (15) each extending through the first major plate (17) and arranged annularly in a plan view of the first major plate (as seen in fig. 1B); 
a plurality of second holes (54) each extending through the second major plate (52) {as seen in fig. 2A} or the peripheral plate; and 
a plurality of first valves provided at the plurality of first holes (first valves are not shown but can be provided as per disclosure in ¶24 to improve performance if necessary), respectively, 
wherein (see claim 1, lines 6-9) when the driving device is activated, one of the first major plate and the second major plate that has the driving device undergoes bending vibration with a node (22) defined between a center and a peripheral edge (outer peripheral portion/wall in radial direction) of the one of the first major plate and the second major plate that has the driving device, and
wherein (see fig. B below) the plurality of first holes are provided at positions that are further away from the center of the first major plate (the position is viewed with respect to the point “p” in the first hole(s) that is farthest from the center “C”) than the node and inside of a peripheral edge of the first major plate [see fig. B below: position(s) of first holes is denoted as “h.l.”; position of node is denoted as “n.l.”; and position of inside of a peripheral edge is denoted as “i.l.”; all the asserted positions are with respect to the center “C” and in radial direction, “h.l.” is farther away than “n.l.” and “i.l.”].

    PNG
    media_image3.png
    991
    966
    media_image3.png
    Greyscale

Fig. B: Edited fig. 1B of Janse to show claim interpretation.
In reference to claim 3, Janse discloses the pump (10), wherein the plurality of second holes (54) are provided with no valves (see fig. 2A).
In reference to claim 5, Janse discloses the pump (10), wherein (as seen in fig. 2A) the plurality of second holes (54) are provided in the peripheral plate (18) [holes 546 are provided in a circular opening defined by a portion 18 of the peripheral plate 18+19].
In reference to claim 14, Janse discloses the pump (10), wherein each of the first major plate, the second major plate, and the driving device has a circular shape (see figs. 1B and 2B).
In reference to claim 15, Janse discloses a fluid control apparatus comprising: the pump (10) according to claim 1; and a control unit (see ¶30: control circuity) that supplies a driving signal to the driving device (20), the driving signal causing the bending vibration.
In reference to claim 21, Janse discloses the pump (10), wherein the driving device (20) is provided on the first major plate (17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 4, 6 – 11 and 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Nobuhira (WO 2015/125608 – herein after Tanaka; cited by applicant in IDS dated 08/19/2020; english translation in the family member US 2018/0306178 is relied upon below for foreign language in WO2015/125608) in view of Janse, Richard (WO 2010/139916 – herein after Janse; cited by applicant in IDS dated 08/19/2020).
In reference to claim 1, Tanaka teaches a pump (200, in fig. 8-10B), comprising: 
a housing including a first major plate (241), a second major plate (218) having a major surface that faces one of major surfaces of the first major plate (the bottom surface of plate 218 facing the top surface of plate 241), and a peripheral plate (219) that connects the first major plate and the second major plate to each other, the housing having a pump chamber (231) defined by the first major plate, the second major plate, and the peripheral plate; 
a driving device (42) provided on the first major plate (241) or the second major plate; 
a plurality of first holes (262) each extending through the first major plate (241) and arranged annularly in a plan view of the first major plate (as seen in fig. 8); 
a plurality of second holes (214) each extending through the second major plate (218) {as seen in fig. 7} or the peripheral plate; and 
one of the first major plate (241) and the second major plate (218) that has the driving device undergoes bending vibration with a node (F2) defined between a center (C) and a peripheral edge (outer peripheral portion/wall in radial direction) of the one of the first major plate and the second major plate (of the first major plate 241) that has the driving device (see figs. 10A and 10B), and
wherein the plurality of first holes (262) are provided at positions that are further away from the center of the first plate (the position is viewed with respect to the vertical centerline labelled “c.h.” in the first hole(s)) than the node (F2) and inside of a peripheral edge of the first major plate [position(s) of first holes is denoted as “h.l.”; position of node is denoted as “n.l.”; and position of inside of a peripheral edge is denoted as “i.l.”; all the asserted positions are with respect to the center “C” and in radial direction, “h.l.” is farther away than “n.l.” and “i.l.”].

    PNG
    media_image4.png
    446
    1175
    media_image4.png
    Greyscale

Fig. C: Edited fig. 9 of Tanaka to show claim interpretation.
Tanaka does not teach a plurality of first valves
However, Janse teaches a similar pump, wherein a plurality of first valves are provided at the plurality of first holes (15, fig. 1A) (first valves are not shown but can be provided as per disclosure in ¶24 to improve performance if necessary).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the valves using the teaching of Janse in the first holes in the pump of Tanaka in order to improve the performance of the pump, as recognized by Janse (in ¶24) and/or to prevent the back flow of the fluid being pumped.
In reference to claim 2, Tanaka teaches the pump (200), wherein (as seen in fig. 7) the plurality of second holes (214) are arranged annularly in a plan view of one of major surfaces of the second major plate (218).
In reference to claim 3, Tanaka teaches the pump (200), wherein (as seen in fig. 7) the plurality of second holes (214) are provided with no valves.
In reference to claim 4, Tanaka teaches the pump (200), wherein the plurality of second holes (214) are provided in the second major plate (218) and overlap the node (F2) in the plan view of the one of the major surfaces of the second major plate (see figs. 7 and 9)
[see ¶170: the outermost node F2 defines the outer periphery of the blower chamber 231, i.e., the radius “a” from central axis “C” of the blower chamber 231 to the outer periphery of the blower chamber 231 is determined by opening portions 214;
to node F2; thus, the claimed limitation is met because inner circumferential wall portion (labelled “i.c.w” in fig. D below) of second holes 214 overlaps the node F2 in plan view of the top surface (one of the major surfaces) of the second major plate 218].

    PNG
    media_image5.png
    786
    726
    media_image5.png
    Greyscale
.
    PNG
    media_image6.png
    475
    760
    media_image6.png
    Greyscale

Fig. D: Edited figs. 7 and 9 of Tanaka to show claim interpretation.
In reference to claims 6 and 17, Tanaka does not teach a plurality of second valves provided at the plurality of second holes, respectively.
However, Janse teaches a similar pump, wherein inlet and outlet holes are both valved (inlet hole can be valved as per disclosure in ¶24 and outlet hole 16 is valved with valve 46 as seen in fig. 1A).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the valves using the teaching of Janse in the first holes and the second holes in the pump of Tanaka
In reference to claim 7, Tanaka teaches the pump (200), wherein the plurality of second holes (214) are provided in the second major plate (218) and between the node (F2) and a peripheral edge (outer circumferential edge of second major plate 218) of the second major plate in a plan view of one of major surfaces of the second major plate (in view of figs. 7 and 9).
In reference to claim 8, Tanaka teaches the pump (200), wherein the plurality of second holes (214) overlap a loop top of the bending vibration in the plan view of the one of the major surfaces of the second major plate (see figs. 9, 10A and 10B)
[see 112b above for interpretation of phrase “loop top”;
Fig. D below shows various loop top regions labelled “LT1”, “LT2”, “LT3”, “LT4” and “LT5” present in each loop of the bending vibration; as seen in fig. D: asserted second holes 214 overlaps loop top regions “LT1” and “LT5” in plan view of the top surface (one of the major surfaces) of the second major plate 218]

    PNG
    media_image7.png
    1591
    1312
    media_image7.png
    Greyscale

Fig. E: Edits figs. 10A, 10B of Tanaka to show claim interpretation.
In reference to claim 9, Tanaka teaches the pump (200), wherein a second area (region in second plate 218) where the plurality of second holes (214) are provided and a first area (region in first plate 241) where the plurality of first holes (262) are provided overlap with each other in a plan view of the one of the major surfaces of 
In reference to claim 10, Tanaka teaches the pump (200), wherein the plurality of second holes (214) and the plurality of first holes (216) overlap with each other, respectively, in the plan view of the one of the major surfaces of either of the first major plate and the second major plate (in view of figs. 7-9).
In reference to claims 11, 19 and 20, Tanaka teaches the pump (200), wherein the plurality of first holes (262) overlap a loop top of the bending vibration in a plan view of the one of the major surfaces of the first major plate 
[see fig. E above: the inner circumferential wall (labelled “i.c.w.2”) of asserted first holes 262 or portion of the asserted first holes 262 overlaps loop top regions “LT1” and “LT5” in plan view of the top surface (one of the major surfaces) of the first major plate 241].
In reference to claim 18, Tanaka teaches the pump (200), wherein a second area (region in second plate 218) where the plurality of second holes (214) are provided and a first area (region in first plate 241) where the plurality of first holes (262) are provided overlap with each other in a plan view of the one of the major surfaces of the first major plate or the plan view of the one of the major surfaces of the second major plate (in view of figs. 7-9).
In reference to claim 21, Tanaka teaches the pump (200), wherein the driving device (42) is provided on the first major plate (241).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McCrone or Janse in view of Kondo et al. (WO 2016/009870 — herein after Kondo; english translation in the .
McCrone or Janse teaches the pump, a plurality of first valves provided at the plurality of first holes (first valves are not shown but can be provided as per disclosure in ¶49 of McCrone or ¶24 of Janse to improve performance if necessary).
McCrone or Janse remains silent on the structure of the plurality of first valves.
However, Kondo teaches the pump, wherein the plurality of valves, provided at a plurality of first holes (43), collectively comprises: an annular valve member (24) overlapping the plurality of first holes (43) in the plan view of the first major plate, and a cover member (21+22) provided across the annular valve member from the first major plate (23).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to utilize a valve structure as taught by Kondo on the plurality of first holes (15) functioning as discharge holes in the pump of McCrone or Janse (pump shown in embodiment of fig. 3A of McCrone or fig. 3 of Janse) to gain the benefit of “improved responsiveness of a valve” in the pump, as recognized by Kondo (in ¶12). 
Response to Arguments
The arguments filed October 20, 2021 have been fully considered. With respect to the arguments, in view of the presented amendment, for McCrone, Janse and Tanaka, these arguments are moot because the prior arts have been re-evaluated and re-applied 
With respect to argument of “openings in Tanaka being different from the claimed first holes”, applicant has not provided any further explanation as to how they are different from the claimed first holes. Thus, this argument is not found to be persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. Kawamura teaches a similar pump.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746